DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 01/27/2021.
Claims 1, 4-6, and 8-12 are newly amended.
Claims 13 and 14 are cancelled.
Claims 15 and 16 are newly added.
Claims 1-12, 15, and 16 are currently pending and have been examined. 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
 
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

a friend information receiving unit configured to receive …, an invitation unit configured to generate …, and a cooperative shopping service providing unit configured to generate …, in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.








Claim Rejections - 35 U.S.C. § 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, the disclosure does not provide adequate structure to perform the claimed functions of: receive a selected identifier … (lines 3-11); generate an invitation message and an invitation link for the selected identifier … transmit the generated invitation message to a group chat room (lines 13-23); or generate a list of products in response to an acceptance signal … transmit order information about the added product (lines 25-34).  The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention, specifically, the friend information receiving unit, invitation unit and cooperative shopping service providing unit are not described with sufficient detail such that one of ordinary skill in the art can reasonable conclude that the inventor had possession of the claimed invention.  Claims 2-12, which depend from claim 1, do not remedy the deficiencies of claim 1 and are therefore also rejected.

Claims 1-12 and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite: “add at least one product from the generated list of products into a shopping cart of the version of the chat application installed on the host device upon a request from a version of the chat application installed respectively on the host device or the at least one guest device” in lines 31-33.  The content of this amendment is not described in the application as filed.  
The specification describes “the shopping cart of the host device 110” in paragraph [0036], but is silent in regards to a cart of the version of the chat application installed on the host device.  Instead paragraph [00103] states, “the host device 110 may display a shopping cart UI 600 provided when the cooperative shopping service is requested”, and Fig. 6A shows this shopping cart UI is part of the cooperative shopping service, not the chat application (see Fig. 8).    Furthermore, there is also no description in the application as filed of “add at least one product from the generated list of products into a shopping cart … upon a request from a version of the chat application”.  For example paragraph [0035] of the specification states, “Further, the cooperative shopping service  … can provide a service that enables the guest device 120 as well as the host device 110 to put a product into a shopping cart of the host device 110”.  Adding products to the shopping cart is a function of the cooperative shopping service and not the chat application.  The chat application is described as merely containing the link to the cooperative shopping service (see Fig. 7 of the Instant Specification).  Therefore the limitation, “add at least one product from the generated list of products into a shopping cart of the version of the chat application installed on the host device upon a request from a version of the chat application installed respectively on the host device or the at least one guest device” is considered to be new matter.

Claim 1 also recites: “wherein the list of products is generated based on a location of a delivery destination transmitted from the version of the chat application installed on the host device” in lines 37-39.  The content of this amendment is not described in the application as filed. 
For example, paragraph [0065] of the specification states “The location of a delivery destination may be determined based on the user’s input to the host device 110, a specific local name or a point of interest (POI) on the map, and a place name directly input by the user”.  Paragraphs [00104] further states “The shopping cart UI 600 may include a delivery destination location input window 601”, which as shown in Fig. 6A, is part of the cooperative shopping service and not the chat application.  There is no suggestion or description of delivery destination input received via the version of the chat application installed on the host device.  Therefore the limitation, “wherein the list of products is generated based on a location of a delivery destination is considered to be new matter.
Claims 2-12, which depend from claim 1, do not remedy the deficiencies of claim 1 and are also rejected.  Independent claims 15 and 16 also recite the aforementioned limitations of claim 1, and are thus similarly rejected.
Appropriate correction is required.


Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, the recitation of “a friend information receiving unit configured to receive a selected identifier” (line 3-5), “an invitation unit configured to generate an invitation” (lines 6-7), and “a cooperative shopping service providing unit configured to generate a list of products” (lines 8-11) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For example, the specification fails to disclose any structure associated with the recited units other than stating “the term ‘unit’ includes a unit implemented by hardware/and or a unit implemented by software”, and “the ‘unit’ is not limited to the software or the hardware” in paragraph [0028].  The specification does not limit the “units” to software, hardware, or any type of structure.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  For the purposes of examination, the Examiner will interpret these units to be any computer components capable of transmitting information and/or receiving user input.


(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the limitation "the cooperative shopping device" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, Examiner will interpret lines 9-10 to recite “the cooperative shopping service”.

Appropriate correction is required. 

Claim Rejections - 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 9-12, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbour (US 2010/0017307 A1) in view of Vincent (US 2015/0235304 A1), and further in view of Willmann (US 10,848,445 B1).

Claim 1, Barbour discloses an apparatus that provides a cooperative shopping service in association with a chat application, comprising: 
a friend information receiving unit configured to receive, a selected identifier transmitted from a host device on which a version of the chat application is installed (see “The invitation can be by a user via … text message, such as SMS, or instant messaging (IM)” and “a user can either enter a name … or select a name from the user’s list of buddies” in ¶ [0033]; see “The invention can be implemented as computer software or a computer readable program for operating on a computer.  The computer program can be stored on computer readable medium” in ¶ [0054]; Fig. 2), wherein:
the selected identifier is included in a list of identifiers displayed in the version of the chat application installed on the host device (see “select a name from a user’s list of buddies such as by using a pull-down menu or list of names” in ¶ [0033]),
the selected identifier is selected through a user interface of the version of the chat application installed on the host device (see “SMS, or instant messaging (IM)” and  “select a name from a user’s list of buddies such as by using a pull-down menu or list of names” in ¶ [0033]), and
the selected identifier is associated with at least one guest device, on each of which a version of the chat application is installed (see “Fig. 3 shows a second user, or “invited guest”, and his or her palette in the bottom potion of the art board 10” in ¶ [0034]; see “The computer system may include a plurality of individual Examiner notes for the SMS or IM to send, the receiving user would need the SMS or IM software installed on their own device);
an invitation unit configured to:
generate an invitation message and an invitation link for the selected identifier (see “Fig. 2 shows an invitation notifying a user or member of an invitation to chat and/or otherwise participate on the visualization board 10” in ¶ [0033]; see “The invited user can choose to follow the leader by clicking on the YES button in the dialog box 28” in ¶ [0035]),
transmit the generated invitation message to a group chat room in which the host device or the at least one guest device participates through the chat application (see “In step S3, the host invites other users to interact with the art board 10.  This invitation can be made via … SMS, IM or other electronic means” in ¶ [0052]); and 
a cooperative shopping service providing unit configured to:
generate a list of products in response to an acceptance signal, in response to the invitation message, from the version of the chat application installed on the at least one guest device (see “visualization board 10 allows users to contribute, collect and visualize relevant information about products … in an interactive session” in ¶ [0032]; see “The invited user can choose to follow the leader by clicking on the YES button” in ¶¶ [0035]-[0036]; Fig. 7);
add at least one product from the generated list of products into a shopping cart of the version of the chat application installed on the host device upon a request from 
Barbour does not disclose:
a comparative shopping server providing unit configured to:
transmit order information about the added product to the version of the chat application installed on, respectively, at least one of the host device or the at least one guest device,
wherein the list of products is generated based on a location of a delivery destination transmitted from the version of the chat application installed on the host device.
However, Vincent [Symbol font/0x2D]which likes Barbour relates to providing a collaborative shopping experience[Symbol font/0x2D] teaches:
a comparative shopping server providing unit configured to:
transmit order information about the added product to the version of the application installed on, respectively, at least one of the host device or the at least one guest device (see “A mobile communication device user may choose to download and install a Mobile Global Delivery System App … into the customer 
wherein the list of products is generated based on a location of a delivery destination transmitted from the version of the application installed on the host device (see “enable users to search for, visualize, select desired items from the database of shops within … a geographical proximity” in ¶ [0041]; see “the Global Delivery System Application 12 may automatically locate the user’s current location with the user’s permission or the customer can input the exact desired delivery location” in ¶ [0044] of Vincent).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Barbour to include the transmitted order information and generation of the list of products based on transmitted delivery destination, as taught by Vincent.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Barbour to incorporate the transmitted order and delivery destination of Vincent so that users can seamlessly order goods from any local store and receive it at their destination of choice which improves access to needed goods and saves users a considerable amount of time (Vincent: ¶ [0021]).
The combination of Barbour in view of Vincent does not disclose:
wherein … the selected identifier is included in a list of identifiers displayed in the version of the chat application installed on the host device, and the list of identifiers is managed by the chat application;
an invitation unit configured to:
transmit the generated invitation message and the generated invitation link to the host device and the at least one guest device, wherein the invitation message and the invitation link are displayed in the user interface of the version of the chat application respectively installed on the host device and the at least one guest device.
However, Willmann [Symbol font/0x2D]which is also directed to group messaging and collaborative shopping[Symbol font/0x2D] teaches:
wherein … the selected identifier is included in a list of identifiers displayed in the version of the chat application installed on the host device, and the list of identifiers is managed by the chat application (see “a contacts screen 500 may show a list of contacts 502 associated with a user’s account.  This screen may include an option to add one or more contacts to the application for messaging” in Col 7, lines 40-45 of Willmann);
the version of the chat application installed on the host device (see “The disclosed embodiments may comprise a server accessible via a client application, which may be installable and executable on user devices such as smartphones” in Col 3, lines 35-40 of Willmann);
transmit the generated invitation message and the generated invitation link to the host device and the at least one guest device, wherein the invitation message and the invitation link are displayed in the user interface of the version of the chat application respectively 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Barbour in view of Vincent to include transmitting the invitation and link to the host device, as taught by Willmann. One of ordinary skill in the art before the effective filing date would have been motivated to modify the system to include the transmitting of Willmann in order to substantially reduce the effort required to poll a group of users (Willmann: Col 3, lines 40-45). 

Claim 2, the combination of Barbour in view of Vincent, and further in view of Willmann teaches the apparatus of claim 1.  Barbour does not disclose the following limitation, however Vincent further teaches:
wherein the location of the delivery destination is determined based on GPS information of the host device or a user's input to the host device (see “the customer can input the precise desire delivery location” in ¶ [0060] of Vincent).


Claim 9, the combination of Barbour in view of Vincent, and further in view of Willmann teaches the apparatus of claim 1.  Barbour further discloses:
wherein the cooperative shopping service providing unit provides sat least one of the host device or the at least one guest device information about products purchased through the cooperative shopping service (¶ [0042]; ¶ [0045]).

Claim 10, the combination of Barbour in view of Vincent, and further in view of Willmann teaches the apparatus of claim 1. Barbour further discloses:
wherein if at least one identifier of a guest device is selected from the list of identifiers by the host device, the invitation message is transmitted to a private chat room for a guest device associated with the selected identifier (see “an invitation notifying a user or member of an invitation to chat and/or otherwise participate on the visualization board 10.  The invitation can be by a user via email, text message, such as SMS, or instant messaging” in ¶ [0033]; Examiner notes if a singular user is invited to participate via text message or instant messaging, such a transmission would create a private chat room or message thread between the inviter and invitee).
the invitation message is provided to the group chat room (see “In step S3, the host invites other users to interact with the art board 10.  This invitation can be made via … SMS, IM or other electronic means” in ¶ [0052]).
The combination of Barbour in view of Vincent does not disclose:
if at least one identifier of a group chat room is selected from the list of the identifiers chat rooms by the host device, the invitation message is provided to the selected group chat room.
However, Willmann further teaches:
at least one identifier of a group chat room is selected from the list of the identifiers chat rooms by the host device (see “In certain embodiments, this screen may be accessed by selecting any group and/or message displayed on the group chat list screen 600 of Fig 6” in Col 8, lines 30-35 of Willmann).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Barbour in view of Vincent to include the selection of at least one identifier of a group chat room, as taught by Willmann. One of ordinary skill in the art before the effective filing date would have been motivated to modify the system to include the selection of at least one identifier of a group chat room of Willmann in order to substantially reduce the effort required to poll a group of users (Willmann: Col 3, lines 40-45). 


Claim 11, the combination of Barbour in view of Vincent, and further in view of Willmann teaches the apparatus of claim 1.  Barbour in view of Vincent do not disclose the following limitations, however Willmann further teaches: 
wherein the friend information receiving unit is further configured to:
receive information of members of a displayed chat room by receiving a user’s interaction to the chat room while the host device displays the chat room in version of the chat application installed on the host device (see “Each of the group messages may be displayed to the group participants along with message information.  In one embodiment, all displayed messages (regardless of type) may include … sender information” in Col 8, lines 35-45; Fig. 7 of Willmann), or
receive information about friends or chat rooms managed by the chat application while the host device displays an execution screen of the cooperative shopping service.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Barbour in view of Vincent to include the information of members of a displayed chat room, as taught by Willmann. One of ordinary skill in the art before the effective filing date would have been motivated to modify the system to include the information of Willmann in order to substantially reduce the effort required to poll a group of users (Willmann: Col 3, lines 40-45). 



Claim 12, the combination of Barbour in view of Vincent teaches the apparatus of claim 1.  Barbour further discloses: 
wherein payment information for the selected products is transmitted from the host device based on the order information (see “In step S5, one or more users, including the host, can purchase items shown on the art board 10” in ¶ [0052]).

Claim 15 is directed to a method.  Claim 15 recites limitations that are parallel in nature as those addressed above for claims 1 which are directed towards an apparatus.  Claim 15 is therefore rejected for the same reasons as set forth above for claim 1.

Claim 16 is directed to a system.  Claim 16 recites limitations that are parallel in nature as those addressed above for claims 1 which are directed towards an apparatus.  Claim 16 is therefore rejected for the same reasons as set forth above for claim 1.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbour (US 2010/0017307 A1) in view of Vincent (US 2015/0235304 A1), and further in view of Willmann (US 10,848,445 B1) and Bawge (US 2016/0171578 A1).

Claim 3, the combination of Barbour in view of Vincent, and further in view of Willmann teaches the apparatus of claim 1.  Barbour does not disclose the following limitation, however Vincent further teaches:
wherein the list of products includes information about kinds of products being sold in stores located within a predetermined distance from the location of the delivery destination determined by the host device or stores located in a predetermined area corresponding to the location of the delivery destination (¶ [0064] of Vincent).
The combination of Barbour in view of Vincent, and further in view of Willmann does not teach:
wherein the list of products includes information about prices and total stocks.
However, Bawge [Symbol font/0x2D]which like Barbour is related to supporting online shopping as a shared activity[Symbol font/0x2D] teaches:
wherein the list of products includes information about prices and total stocks (see “Such information may include … price, manufacturer, model, availability (e.g., quantity “in-stock” for purchase, or “back-ordered)” in ¶ [0043] of Bawge).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the product information of the combination of Barbour in view of Vincent, and further in view of Willmann to include the prices and total stocks as taught by Bawge.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the product information to include the prices and stocks of Bawge 

Claim 4, the combination of Barbour in view of Vincent, and further in view of Willmann and Bawge teaches the apparatus of claim 3.  Barbour does not disclose the following limitation, however Vincent further teaches:
wherein the cooperative shopping service providing unit is further configured to request, from a store server, information about a store detected based on the location of the delivery destination and information about products being sold in the store (see “The global delivery system 10 functions in accordance with a global delivery system application 12 and a global delivery system database 14 resident in a global delivery server 16. The global delivery system database 14 contains commercial establishments, including service providers” in ¶ [0028]; see “enable users to search for, visualize, select desired items from the database of shops within … a geographical proximity” in ¶ [0040]-[0041]; see “delivery location” in ¶ [0060] of Vincent).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of the combination of Barbour in view of Vincent, and further in view of Willmann and Bawge to include information from a store server, as taught by Vincent.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the apparatus to include information from a store server so that users can seamlessly order goods from any local store and receive it at their destination of choice .


Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbour (US 2010/0017307 A1) in view of Vincent (US 2015/0235304 A1), and further in view of Willmann (US 10,848,445 B1) and Desore (US 2013/0346245 A1).
Claim 5, the combination of Barbour in view of Vincent, and further in view of Willmann teaches the apparatus of Claim 1.  Barbour further discloses:
payment information for the selected products is transmitted according to the order information (¶ [0045]; ¶ [0052]).
The combination of Barbour in view of Vincent, and further in view of Willmann does not disclose:
wherein if payment information for the selected products is transmitted according to the order information, the cooperative shopping service providing unit terminates the cooperative shopping service.
However, Desore [Symbol font/0x2D]which like Barbour relates to purchasing groups[Symbol font/0x2D]teaches:
wherein if payment information for the selected products is transmitted according to the order information, the cooperative shopping service providing unit terminates the cooperative shopping service (¶ [0035]; see “after the checkout is completed, a receipt for the purchase is sent via the secure electronic payment channel 250 to the user A, for example to a registered email of user A.  Thereafter, the secure electronic payment channel 250 is terminated” in ¶ [0036] of Desore).


Claim 6, the combination of Barbour in view of Vincent, and further in view of Willmann and Desore teaches the apparatus of claim 5.  Barbour further discloses:
the invitation unit transmits a cooperative shopping complete message to the at least one guest device through the chat application (¶ [0042]; ¶ [0045]).
The combination of Barbour in view of Vincent, and further in view of Willmann does not teach:
wherein if the cooperative shopping service is terminated, the invitation unit transmits a cooperative shopping complete message to the at least one guest device through the chat application.
However, Desore teaches:
wherein if the cooperative shopping service is terminated, the invitation unit transmits a cooperative shopping complete message to the at least one guest device through the chat 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Barbour in view of Vincent, and further in view of Willmann and Desore to include the termination of the cooperative shopping service, as taught by Desore.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the apparatus of the combination of Barbour in view of Vincent to include the termination of Desore because Desore provides a secure communication channel (Desore: ¶ [0027]), and one of ordinary skill in the art would recognize the need to terminate the secure channel after a completed transaction in order to keep the channel secure.

Claim 7, the combination of Barbour in view of Vincent, and further in view of Willmann and Desore teaches the apparatus of claim 6.  The combination of Barbour in view of Vincent, and further in view of Willmann does not teach the following limitations, however Desore further teaches:
wherein the cooperative shopping complete message includes at least one of the number of completely purchased products among the products paid for and the total purchase amount (¶ [0035]; see “after the checkout is completed, a receipt for the purchase is sent via the secure electronic payment channel 250 to the user A” in ¶ [0036]; Fig. 6 of Desore; Examiner notes one of ordinary skill in the art would understand a receipt acknowledges the payment of a certain amount of money).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cooperative shopping complete message of Barbour 

Claim 8, the combination of Barbour in view of Vincent, and further in view of Willmann and Desore teaches the apparatus of claim 6.  Barbour further discloses:
wherein if the cooperative shopping complete message is provided to a group chat room, the cooperative shopping complete message is available to be read only by a version of the chat application installed on, respectively, a host device or a guest device participating in cooperative shopping with members in the group chat room (see “Messages can … advise the visualization board creator and members of the community groups associated with an item list of the status of the various items on the list, e.g., already purchased” in ¶ [0045]).



Response to Arguments
Applicant’s arguments filed 01/27/2021, with respect to 35 USC § 112(f), have been fully considered but they are not persuasive.  The Examiner is maintaining the 112f interpretation of claims 1-12, as explained above.

Applicant’s arguments filed 01/27/2021, with respect to 35 USC § 112(a)/ (b), have been fully considered but they are not persuasive.  The Examiner is maintaining the 112(a)/ (b) rejections of claims 1-12, as explained above.

Applicant’s arguments filed 01/27/2021, with respect to 35 USC § 101, have been fully considered are persuasive.  Claim 1 recites additional elements including:
a friend information receiving unit configured to receive a selected identifier transmitted from a host device on which a version of the chat application is installed, wherein:
the selected identifier is included in a list of identifiers displayed in the version of the chat application installed on the host device, and the list of identifies is managed by the chat application,
the selected identifier is selected through a user interface of the version of the chat application installed on the host device, and
the selected identifier is associated with at least one guest device, on each of which a version of the chat application is installed;
an invitation unit configured to:
generate an invitation message and an invitation link for the selected identifier, 

These additional elements apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  The above combination of elements provide a specific way in which a host device and guest devices interact in a group chat.  Therefore, the 101 rejection of claims 1-12 has been withdrawn.

Applicant’s arguments filed 01/27/2021, with respect to 35 USC § 103, have been fully considered but they are not persuasive.  With regards to claim 1, Applicant argues 1) Barbour fails to teach “transmit the generated invitation message to a group chat room in which the host device or the at least one guest device participates through the chat application” or to a group chat room where the at least one guest device participates through the chat application; and 2) that Barbour cannot teach or suggest “add[ing] at least one product listed in the list of products into a shopping cart on the host’s user interface upon a request of any version of the chat application installed on the host device and the at least one guest device”.
In response to argument 1, the Examiner respectfully disagrees.  For example paragraph [0052] of Barbour states “In step S3, the host invites other users to interact with the art board 10.  This invitation can be made via email, SMS, IM or other electronic means”.  There are a plurality of users, and a single invitation sent via a chat application such as SMS or IM.  Therefore, Barbour does teach “a group chat room” and transmitting the invitation message to the group chat room.
argument 2, the Examiner respectfully disagrees.  In paragraph [0038], Barbour states:
Specifications are established between the records in the internal database (not shown) and the visualization board 10, enabling data transfers to occur automatically between the visualization board 10 and the databases underlying the network-based marketplace. In one embodiment, standardized Extensible Markup Language ("XML") is used through a Document Type Definition ("DTD") or some other type of XML Schema to establish a link between the visualization board 10, the product information detail window 24 and the network-based shopping cart (not shown).  Such Link facilitates the addition of products to the shopping cart via the "add to cart" feature of the product detail interface shown in FIG. 9.

Barbour teaches an interface (visualization board 10) that overlays a network-based marketplace/existing web storefront (see Fig. 13).  As explained above, a link is established between the visualization board and the network-based shopping cart in order to enable adding a product to the network-based shopping cart via the product detail interface 22, which is part of the art/visualization board 10 (see ¶ [0034] of Barbour).  Furthermore, in paragraph [0052] Barbour states “In step S5, one or more users, including the host, can purchase items shown on the art board 10.  In one embodiment, items are purchased by moving them to an electronic shopping cart, paying electronically, and having the items delivered to the purchaser”.  Therefore, either the host or invited users can add products to the shared cart of the visualization board.
 	Additionally and in response to Applicant’s argument regarding the messaging applications (Response, pg. 17), the full statement in Barbour paragraph [0047] is “In one embodiment, the messaging applications may be used in conjunction with the social networking applications to provide promotional and/or marketing information to the community members associated with the item list to assist them in finding and purchasing items on the visualization 
	Regarding dependent claims 2-12, Applicant argues these claims are patentable at least for the reasons argued regarding independent claims 1.  As explained above, the Examiner is maintaining the 103 rejections of the independent claims and therefore dependent claims 2-13 also remain rejected.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lin (US 2015/0006308 A1) describes a collaborative shopping session in a shopping application.
NPL Ref U (Mai) describes a messaging application with a build-in cooperative shopping service where a user can invite other users to shop with them.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305.  The examiner can normally be reached on M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                        
/RESHA DESAI/Primary Examiner, Art Unit 3625